Appeal from an order of Family Court, Wayne County (Sirkin, J.), entered August 2, 2001, which adjudicated respondent a person in need of supervision.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent was adjudicated a person in need of supervision and placed with the Wayne County Department of Social Services for a period of 12 months. Contrary to the contention of respondent, the procedural safeguards applicable in juvenile delinquency proceedings pursuant to Family Ct Act article 3 do not apply in this proceeding pursuant to Family Ct Act article 7, and she was “sufficiently advised of her rights to the extent required” pursuant to Family Ct Act § 741 (Matter of Tabitha LL., 87 NY2d 1009, 1011). Respondent was properly “advised of the * * * right to remain silent and * * * to be represented by counsel” (§ 741 [a]).
We further reject respondent’s contention that the dispositional order is legally deficient. Although Family Court used a “form” order, the court found therein that, based upon certain enumerated documents and the testimony at the dispositional hearing, respondent requires supervision and placement because she “continues her behavior despite efforts to permit her to remain in the community.” The order further provides that continued placement at home would be contrary to respondent’s best interests. Thus, we conclude that the order properly complies with Family Ct Act § 754 (2) (see Matter of Latoya S., 231 AD2d 844; cf. Matter of Tynisah S., 201 AD2d 958). Finally, the court properly determined that petitioner established by a preponderance of the evidence that the best interests of respondent require placement away from her parents (see generally § 745 [b]; Matter of Justin H., 278 AD2d 555, 556-557; Matter of Harry J., 191 AD2d 1016, 1017). Present — Green, J.P., Hayes, Wisner, Burns and Lawton, JJ.